I agree that the municipal judge erred by refusing to order the removal of the pit bull from city limits. In my view, however, the court was justified in allowing Smith to perform community services as an alternative to paying the $500 fine.
By designating the penalty as "nonsuspendable," the Akron City Council clearly rendered ACO 130.16(C) inapplicable. Be that as it may, the municipal judge was still free to invoke the analogous Ohio law. That provision declares:
"At the time of sentencing and after sentencing, when a fine is imposed, the court may:
"(1) Suspend all or any portion of the fine, upon any conditions that the court imposes in the interests of justice and the correction and rehabilitation of the offender;
"(2) Permit payment of all or any portion of the fine in installments, or by any other method and in any time and on any terms that the court considers *Page 62 
just, except that the maximum time permitted for payment shall not exceed two years." R.C. 2929.51(F).
This subsection is broadly drafted and does not appear on its face to be limited to fines imposed pursuant to violations of state law. The city of Akron may not, consistent with Section 3, Article XVIII of the Ohio Constitution, impair a decree of the General Assembly. See Cleveland v. Betts (1958), 168 Ohio St. 386,388, 7 O.O.2d 151, 152, 154 N.E.2d 917, 918.
While serving a laudable objective, the penalty provision of the pit bull ordinance is ill-conceived. It should be noted that the utility of mandatory sentencing has been widely criticized. See, generally, Campbell, Law of Sentencing (2 Ed. 1991) 80-83, Section 4:5. At least when the General Assembly has imposed such inflexible penalties, allowances have been made to accommodate indigent defendants. See, e.g., R.C. 2925.03(L). By failing to supply any express alternatives to the $500 fine, ACO 92.99(I) potentially runs afoul of R.C. 2929.22(F), which declares:
"The court shall not impose a fine or fines which, in the aggregate and to the extent not suspended by the court, exceeds the amount which the offender is or will be able to pay by the method and within the time allowed without undue hardship to himself or his dependents, or will prevent him from making restitution or reparation to the victim of his offense."
While the issue is not presently before this court, I seriously doubt that an indigent offender of the pit bull ordinance could be incarcerated for failure to pay the mandatory $500 fine. Williams v. Illinois (1970), 399 U.S. 235, 241-242,90 S. Ct. 2018, 2022-2023, 26 L. Ed. 2d 586, 592-594. Unless alternatives are recognized, it is therefore likely that many violators will escape this penalty.
Municipal ordinances should be construed in a manner consistent with the general laws of Ohio. See Montalto v.Yeckley (1941), 138 Ohio St. 314, 321, 20 Ohio Op. 379, 381,34 N.E.2d 765, 768. Furthermore, a strong presumption exists against any interpretation which produces unreasonable or absurd consequences. See Canton v. Imperial Bowling Lanes, Inc. (1968),16 Ohio St. 2d 47, 45 O.O.2d 327, 242 N.E.2d 566, paragraph four of the syllabus. Given these standards, I would hold that the trial judge has discretion to substitute the fine required by ACO 92.99(I) with an alternative sanction of comparable severity. The city counsel's demand for a "mandatory nonsuspendable" penalty is fully satisfied when a similar, albeit modified, punishment is proscribed to fit the particular circumstances involved. See Wadsworth v. Slanker (1983), 10 Ohio App. 3d 300,302, 10 OBR 475, 477, 462 N.E.2d 191, 193. *Page 63